NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2008-3258

                                  ROBERT J. SARHAN,

                                                       Petitioner,

                                             v.

                              DEPARTMENT OF JUSTICE,

                                                       Respondent.


      Samuel B. Reiner, II, Reiner & Reiner, P.A., of Miami, Florida, argued for petitioner.

       Anuj Vohra, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With her on the
brief were Jeanne E. Davidson, Director, and Todd M. Hughes, Deputy Director. Of
counsel on the brief was Kenneth W. Bork, Attorney, Federal Bureau of Prisons, Office of
the General Counsel, United States Department of Justice, of Washington, DC.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-3258


                               ROBERT J. SARHAN,

                                                     Petitioner,

                                         v.


                           DEPARTMENT OF JUSTICE,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           AT0752070789-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, LOURIE, and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED May 19, 2009                        /s/ Jan Horbaly
                                         Jan Horbaly, Clerk